Per Curiam:
The affidavit of defense was clearly defective in that it did not allege that the applications, to which it referred, were attached to the policies.
The main defense would seem, from the affidavit, to rest on these applications, but, under the act of May 11, 1881,* they not being so attached could not be made available to defeat the plaintiff’s action. What the effect may be of taking judgment for part of the claim must be left for consideration when the plaintiff seeks to obtain judgment for the balance of it.
The judgment is affirmed.

Note. — The act is as follows: “All life and fire insurance policies upon the lives or property of persons within this commonwealth, whether issued by companies organized under the laws of this state, or by foreign companies doing business therein, which contain any reference to the application of the insured, or the constitution, by-laws, or other rules of the company, either as forming part of the policy or contract between the parties thereto or having any bearing on said contract, shall contain or have attached to said policies, correct copies of the application, as signed by the applicant, and the by-laws referred to; and unless so attached and accompanying the policy, no such application, constitution, or by-laws shall be received in evidence in any controversy between the parties to or interested in the said policy, nor shall such application or by-laws be - considered a part of the policy or contract between such parties.”